601 So. 2d 1223 (1992)
J. Gwynn PARKER and Clarice P. Cale, as Personal Representatives of the Estate of Eunice P. Anderson, deceased, and Century Development of Tallahassee, Inc., Appellants,
v.
LEON COUNTY, Appellee.
No. 91-2011.
District Court of Appeal of Florida, First District.
May 26, 1992.
On Motion for Rehearing July 15, 1992.
David K. Miller, of Broad and Cassel, Tallahassee, for appellants.
David La Croix, of Pennington, Wilkinson, Dunlap, Bateman & Camp, Tallahassee, for appellee.
PER CURIAM.
AFFIRMED. Emerald Acres Investments, Inc. v. Leon County, 601 So. 2d 577 (Fla. 1st DCA 1992).
BARFIELD, ALLEN and KAHN, JJ., concur.

ON MOTION FOR REHEARING
In response to appellant's Motion for Rehearing (with en banc request) and Motion for Certification of Question, we certify to the Florida Supreme Court the following question of great public importance:
WHETHER THE RIGHT TO PETITION FOR COMMON LAW CERTIORARI IN THE CIRCUIT COURTS OF THE STATE IS STILL AVAILABLE TO A LANDOWNER/PETITIONER WHO SEEKS APPELLATE REVIEW OF A LOCAL GOVERNMENT DEVELOPMENT ORDER FINDING COMPREHENSIVE PLAN INCONSISTENCY, NOTWITHSTANDING SECTION 163.3215, FLORIDA STATUTES (1989)?
The motion is otherwise denied.
BARFIELD, ALLEN and KAHN, JJ., concur.